EIGHTH MORTGAGE LOAN MODIFICATION AGREEMENT THIS EIGHTH MORTGAGE LOAN MODIFICATION AGREEMENT (the “Agreement”) is entered into as of the 23 day of December, 2009 by and among PNC BANK, NATIONAL ASSOCIATION, a national banking association, successor by merger with National City Bank as successor by merger with The Provident Bank, One East Fourth Street, Cincinnati, Ohio 45202 (the “Lender”), NTS/VIRGINIA DEVELOPMENT COMPANY (“NTS/Virginia”), a Virginia corporation, and NTS/LAKE FOREST II RESIDENTIAL CORPORATION, a Kentucky corporation (“NTS/Lake Forest II”; NTS/Virginia and NTS/Lake Forest II are sometimes hereinafter collectively referred to as the “Borrowers”), ORLANDO LAKE FOREST JOINT VENTURE, a Florida general partnership “Orlando Lake Forest”), NTS MORTGAGE INCOME FUND, a Delaware corporation, NTS GUARANTY CORPORATION, a Kentucky corporation and J.D.
